DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,256,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims correlate as shown in the table below.

Instant application
US 11,256,135
Claim 1: A display system comprising:
Claim 13: A display system comprising:
 a backlight including a housing receiving one or more light emitting elements to generate and project light from the backlight and one or more reflective portions disposed on the housing;
a backlight including a housing and one or more light emitting elements received in the housing to generate and project light from the backlight and one or more reflective portions disposed on the housing;
a first display unit disposed proximate to the backlight, wherein the first display unit includes an upper substrate, a liquid crystal layer cooperating with the upper substrate, a lower substrate disposed opposite the upper substrate and cooperating with the liquid crystal layer and at least one reflective polarizer cooperating with one or more of the upper substrate and the lower substrate of the first display unit;
a first display unit disposed proximate the backlight, wherein the first display unit includes: an upper substrate, a liquid crystal layer cooperating with the upper substrate of the first display unit,

a lower substrate disposed opposite the upper substrate of the first display unit and cooperating with the liquid crystal layer, a first reflective polarizer having a body including an upper surface and an opposing lower surface that cooperates with the upper substrate of the first display unit, and a second reflective polarizer having a body including an upper surface cooperating with the lower substrate of the first display unit and an opposing lower surface;
a second display unit disposed proximate to the first display unit, wherein the second display unit includes an upper substrate, a thin film transistor (TFT) display layer cooperating with the upper substrate, a lower substrate disposed opposite the upper substrate and cooperating with the TFT display layer and at least one linear polarizer cooperating with one or more of the upper substrate and the lower substrate of the second display unit;
a second display unit disposed proximate the first display unit, wherein the second display unit includes: an upper substrate, a thin film transistor (TFT) display layer cooperating with the upper substrate of the second display unit, a lower substrate disposed opposite the upper substrate of the second display unit and cooperating with the TFT display layer, a first linear polarizer having a body including an upper surface cooperating with the lower substrate of the second display unit and an opposing lower surface; 
a diffuser disposed between the first display unit and the second display unit;
a diffuser disposed between the first display unit and the second display unit, 
a microcontroller for controlling the backlight, the first display unit, and the second display unit;
at least one microcontroller in communication with one or more of the backlight, the first display unit and the second display unit, 
wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state.
wherein the at least one microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state,
Claim 2:wherein the diffuser is arranged to provide a light profile transition for the light transmitted through the first display unit.
Claim 13: wherein the diffuser provides a light profile transition for light transmitted through the first display unit; 
Claim 18:	A display system comprising:
Claim 13: A display system comprising
a backlight;
 a backlight
a first display unit disposed proximate to the backlight;
 a first display unit disposed proximate the backlight, 
a second display unit disposed proximate to the first display unit;
a second display unit disposed proximate the first display unit, 
a diffuser disposed between the first display unit and the second display unit;
a diffuser disposed between the first display unit and the second display unit, 
a microcontroller for communicating with one or more of the backlight, the first display unit, and the second display unit;
at least one microcontroller in communication with one or more of the backlight, the first display unit and the second display unit,
wherein the microcontroller is configured to execute instructions to adjust the first display unit between a first transmissive state and a second transmissive state.
wherein the at least one microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state, wherein polarized light transmitted from the backlight is projected through the liquid crystal layer of first display unit to the second display unit and a second transmissive state, 
Claim 19: wherein the diffuser is arranged to provide a light profile transition for light transmitted through the first display unit.
Claim 13: wherein the diffuser provides a light profile transition for light transmitted through the first display unit; 
Claim 20: a reflective polarizer positioned between the second display unit and the backlight.
 Claim 13: a second reflective polarizer having a body including an upper surface cooperating with the lower substrate of the first display unit and an opposing lower surface; 


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,256,135  in view of Konuma (US 2017/0329160 A1).
In  regard to claim 3, Claim 13 of US 11,256,135 fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises a base plastic film including a light scattering agent.
However, Konuma discloses (see e.g. paragraph [0088]):
wherein the diffuser comprises a base plastic film including a light scattering agent.
Given the teachings of Konuma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Claim 13 of US 11,256,135, with wherein the diffuser disposed between the first display unit and the second display unit comprises a base plastic film including a light scattering agent.	Doing so would provide an art recognized equivalent for providing a diffusing property.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,256,135  in view of Hao et al. (US 9,960,389 B1).
In regard to claim 4, Claim 13 of US 11,256,135 fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises an optically clear adhesive infused with diffusion beads.
However, Hao et al. discloses (see e.g. Column 29, lines 1-12):
wherein the diffuser comprises an optically clear adhesive infused with diffusion beads.
Given the teachings of Hao et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device of Claim 13 of US 11,256,135 with wherein the diffuser disposed between the first display unit and the second display unit comprises an optically clear adhesive infused with diffusion beads.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,256,135  in view of Dozeman et al. (US 2019/0270411 A1).
In regard to claim 5, Claim 13 of US 11,256,135 fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises a liquid optically clear adhesive infused with diffusion beads.
However, Dozeman et al. discloses (see e.g. paragraph [0003]):
wherein the diffuser comprises a liquid optically clear adhesive infused with diffusion beads.
Given the teachings of Dozeman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Claim 13 of US 11,256,135 with wherein the diffuser disposed between the first display unit and the second display unit comprises a liquid optically clear adhesive infused with diffusion beads.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,256,135  in view of Leu et al. (US 2005/0140258 A1).
In regard to claim 6, Claim 13 of US 11,256,135 fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-sparkle film based on diffraction grating structures.
However, Leu et al. discloses (see e.g. paragraph [0010]):
wherein the diffuser comprises an anti-sparkle film based on diffraction grating structures.
Given the teachings of Leu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Claim 13 of US 11,256,135 with wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-sparkle film based on diffraction grating structures.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,256,135  in view of Furiya et al. (WO 2009/107536), of which an English translation is provided.
In regard to claim 7, Claim 13 of US 11,256,135 fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-glare polarizer film including an index mismatched liquid optically clear adhesive.
However, Furiya et al. discloses (see e.g. page 6, first full paragraph and page 7, first full paragraph):
wherein the diffuser comprises an anti-glare polarizer film including an index mismatched liquid optically clear adhesive.
Given the teachings of Furiya et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Claim 13 of US 11,256,135 with wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-glare polarizer film including an index mismatched liquid optically clear adhesive.
Doing so would provide an art recognized equivalent for providing a diffusing property.
In regard to claim 8, Claim 13 of US 11,256,135 fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises a surface diffuser film including an index mismatched liquid optically clear adhesive.
However, Furiya et al. discloses (see e.g. page 6, first full paragraph and page 7, first full paragraph):
wherein the diffuser disposed between the first display unit and the second display unit comprises a surface diffuser film including an index mismatched liquid optically clear adhesive.
Given the teachings of Furiya et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Claim 13 of US 11,256,135 with wherein the diffuser disposed between the first display unit and the second display unit comprises a surface diffuser film including an index mismatched liquid optically clear adhesive.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,256,135  in view of Ouderkirk et al. (US 2001/0008464 A1).
In regard to claims 9 and 11, claim 13 of U.S. 11,256,135, discloses the limitations of claim 9, except the limitation, 
an anti- reflection film disposed on a rear surface of the second reflective polarizer.
However, Ouderkirk et al. discloses using an anti-reflection coating on reflective polarizers (see e.g. paragraph [0088]).
Given the teachings of Ouderkirk et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of claim 13 of U.S. 11,256,135 with an anti- reflection film disposed on a rear surface of the second reflective polarizer.
Doing so would prevent unwanted losses due to surface reflections.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,256,135  in view of Ouderkirk et al. (US 2001/0008464 A1) and further in view of Tsuda et al. (US 2012/0008213 A1).
In regard to claim 10, Claim 13 of US 11,256,135 fails to disclose
wherein the anti-reflection film comprises a moth-eye-type antireflection film.
However, Tsuda et al. discloses (see e.g. abstract):
wherein the anti-reflection film comprises a moth-eye-type antireflection film.
Given the teachings of Tsuda et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Claim 13 of US 11,256,135 with wherein the anti-reflection film comprises a moth-eye-type antireflection film.
Doing so would provide an art recognized equivalent means of achieving an antireflection film. 

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,256,135  in view of Ouderkirk et al. (US 2001/0008464 A1) and further in view of Konuma (US 2017/0329160 A1).
In regard to claim 12, Claim 13 of US 11,256,135 fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises a base plastic film including a light scattering agent.
However, Konuma discloses (see e.g. paragraph [0088]):
wherein the diffuser comprises a base plastic film including a light scattering agent.
Given the teachings of Konuma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Claim 13 of US 11,256,135 with wherein the diffuser disposed between the first display unit and the second display unit comprises a base plastic film including a light scattering agent.	Doing so would provide an art recognized equivalent for providing a diffusing property.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,256,135  in view of Ouderkirk et al. (US 2001/0008464 A1) and further in view of Hao et al. (US 9,960,389 B1).
In regard to claim 13, Claim 13 of US 11,256,135 fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises an optically clear adhesive infused with diffusion beads.
However, Hao et al. discloses (see e.g. Column 29, lines 1-12):
wherein the diffuser comprises an optically clear adhesive infused with diffusion beads.
Given the teachings of Hao et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device of Claim 13 of US 11,256,135 with wherein the diffuser disposed between the first display unit and the second display unit comprises an optically clear adhesive infused with diffusion beads.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,256,135  in view of Ouderkirk et al. (US 2001/0008464 A1) and further in view of Dozeman et al. (US 2019/0270411 A1).
In regard to claim 14, Claim 13 of US 11,256,135 fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises a liquid optically clear adhesive infused with diffusion beads.
However, Dozeman et al. discloses (see e.g. paragraph [0003]):
wherein the diffuser comprises a liquid optically clear adhesive infused with diffusion beads.
Given the teachings of Dozeman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display Claim 13 of US 11,256,135 wherein the diffuser disposed between the first display unit and the second display unit comprises a liquid optically clear adhesive infused with diffusion beads.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,256,135  in view of Ouderkirk et al. (US 2001/0008464 A1) and further in view of Leu et al. (US 2005/0140258 A1).
In regard to claim 15, Claim 13 of US 11,256,135 fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-sparkle film based on diffraction grating structures.
However, Leu et al. discloses (see e.g. paragraph [0010]):
wherein the diffuser comprises an anti-sparkle film based on diffraction grating structures.
Given the teachings of Leu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Claim 13 of US 11,256,135 with wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-sparkle film based on diffraction grating structures.
Doing so would provide an art recognized equivalent for providing a diffusing property.


Claims 16 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,256,135  in view of Ouderkirk et al. (US 2001/0008464 A1) and further in view of Furiya et al. (WO 2009/107536).
In regard to claim 16, Claim 13 of US 11,256,135 fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-glare polarizer film including an index mismatched liquid optically clear adhesive.
However, Furiya et al. discloses (see e.g. page 6, first full paragraph and page 7, first full paragraph):
wherein the diffuser comprises an anti-glare polarizer film including an index mismatched liquid optically clear adhesive.
Given the teachings of Furiya et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Claim 13 of US 11,256,135 with wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-glare polarizer film including an index mismatched liquid optically clear adhesive.
Doing so would provide an art recognized equivalent for providing a diffusing property.
In regard to claim 17, Claim 13 of US 11,256,135 fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises a surface diffuser film including an index mismatched liquid optically clear adhesive.
However, Furiya et al. discloses (see e.g. page 6, first full paragraph and page 7, first full paragraph):
wherein the diffuser disposed between the first display unit and the second display unit comprises a surface diffuser film including an index mismatched liquid optically clear adhesive.
Given the teachings of Furiya et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Claim 13 of US 11,256,135 with wherein the diffuser disposed between the first display unit and the second display unit comprises a surface diffuser film including an index mismatched liquid optically clear adhesive.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2011/0164207 A1) in view of Song et al. (US 2013/0076704 A1) and further in view of Bohannon (US 5,299,039).
In regard to claim 1, Arai et al. discloses a display system comprising (see e.g. Figures 1 and 11): 
a backlight 300; 
a first display unit 200 disposed proximate to the backlight, wherein the first display unit 200 includes an upper substrate 210, a liquid crystal layer 230 cooperating with the upper substrate 210, a lower substrate 220 disposed opposite the upper substrate 210 and cooperating with the liquid crystal layer 230 and at least one reflective polarizer 240, 260 cooperating with one or more of the upper substrate 210 and the lower substrate 220 of the first display unit 200; 
a second display unit 100 disposed proximate to the first display unit 200, wherein the second display 100 unit includes an upper substrate 120, a thin film transistor (TFT) display layer (i.e. including 114) cooperating with the upper substrate 120, a lower substrate 110 disposed opposite the upper substrate 120 and cooperating with the TFT display layer and at least one linear polarizer 140, 150 cooperating with one or more of the upper substrate 120 and the lower substrate 110 of the second display unit 100; 
a diffuser 270 disposed between the first display unit 200 and the second display unit 100; and 
Arai et al. fails to disclose
a backlight including a housing receiving one or more light emitting elements to generate and project light from the backlight and one or more reflective portions disposed on the housing; 
a microcontroller for controlling the backlight, the first display unit, and the second display unit; 
wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state.
However, Song et al. discloses (see e.g. Figure 3-4):
a backlight 130 including a housing 184 receiving one or more light emitting elements 134 to generate and project light from the backlight 130 and one or more reflective portions 136 disposed on the housing 184.
Given the teachings of Song et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al. with a backlight including a housing receiving one or more light emitting elements to generate and project light from the backlight and one or more reflective portions disposed on the housing.
Doing so would provide external protection to the components of the display device, as well as an aesthetic appeal to the user. 
Arai et al., in view of Song et al., fails to disclose
a microcontroller for controlling the backlight, the first display unit, and the second display unit; 
wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state.
However, Bohannon discloses
a microcontroller used to control multiple liquid crystal panels (see e.g. Column 7, lines 13-21).  One of ordinary skill in the art would recognize utilizing such a microcontroller for controlling the backlight, the first display unit, and the second display unit and to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state, as it is known in the art to control the display layers using a variety of controller types.
Given the teachings of Bohannon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Song et al., with a microcontroller for controlling the backlight, the first display unit, and the second display unit; wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state.
Doing so would provide a means for controlling the image that is projected toward the user of the device.
In regard to claim 2, Arai et al. discloses the limitations as applied to claim 1 above, and
wherein the diffuser 270 is arranged to provide a light profile transition for the light transmitted through the first display unit 200.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.(US 2011/0164207 A1) in view of Song et al. (US 2013/0076704 A1) in view of Bohannon (US 5,299,039) and further in view of Konuma (US 2017/0329160 A1).
In regard to claim 3, Arai et al., in view of Song et al. and Bohannon, discloses the limitations as applied to claim 1 above, but fail to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises a base plastic film including a light scattering agent.
However, Konuma discloses (see e.g. paragraph [0088]):
wherein the diffuser comprises a base plastic film including a light scattering agent.
Given the teachings of Konuma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai, et al., in view of Song et al. and Bohannon, with wherein the diffuser disposed between the first display unit and the second display unit comprises a base plastic film including a light scattering agent.	Doing so would provide an art recognized equivalent for providing a diffusing property.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.(US 2011/0164207 A1) in view of Song et al. (US 2013/0076704 A1) in view of Bohannon (US 5,299,039) and further in view of Hao et al. (US 9,960,389 B1).
In regard to claim 4, Arai et al., in view of Song et al. and Bohannon, discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises an optically clear adhesive infused with diffusion beads.
However, Hao et al. discloses (see e.g. Column 29, lines 1-12):
wherein the diffuser comprises an optically clear adhesive infused with diffusion beads.
Given the teachings of Hao et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device of Arai et al., in view of Song et al. and Bohannon, with wherein the diffuser disposed between the first display unit and the second display unit comprises an optically clear adhesive infused with diffusion beads.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.(US 2011/0164207 A1) in view of Song et al. (US 2013/0076704 A1) in view of Bohannon (US 5,299,039) and further in view of Dozeman et al. (US 2019/0270411 A1).
In regard to claim 5, Arai et al., in view of Song et al. and Bohannon, discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises a liquid optically clear adhesive infused with diffusion beads.
However, Dozeman et al. discloses (see e.g. paragraph [0003]):
wherein the diffuser comprises a liquid optically clear adhesive infused with diffusion beads.
Given the teachings of Dozeman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Song et al. and Bohannon, with wherein the diffuser disposed between the first display unit and the second display unit comprises a liquid optically clear adhesive infused with diffusion beads.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.(US 2011/0164207 A1) in view of Song et al. (US 2013/0076704 A1) in view of Bohannon (US 5,299,039) and further in view of Leu et al. (US 2005/0140258 A1).
In regard to claim 6, Arai et al., in view of Song et al. and Bohannon, discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-sparkle film based on diffraction grating structures.
However, Leu et al. discloses (see e.g. paragraph [0010]):
wherein the diffuser comprises an anti-sparkle film based on diffraction grating structures.
Given the teachings of Leu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Song et al. and Bohannon, with wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-sparkle film based on diffraction grating structures.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.(US 2011/0164207 A1) in view of Song et al. (US 2013/0076704 A1) in view of Bohannon (US 5,299,039) and further in view of Furiya et al. (WO 2009/107536).
In regard to claim 7, Arai et al., in view of Song et al. and Bohannon, discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-glare polarizer film including an index mismatched liquid optically clear adhesive.
However, Furiya et al. discloses (see e.g. page 6, first full paragraph and page 7, first full paragraph):
wherein the diffuser comprises an anti-glare polarizer film including an index mismatched liquid optically clear adhesive.
Given the teachings of Furiya et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Song et al. and Bohannon, with wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-glare polarizer film including an index mismatched liquid optically clear adhesive.
Doing so would provide an art recognized equivalent for providing a diffusing property.
In regard to claim 8, Arai et al., in view of Song et al. and Bohannon, discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises a surface diffuser film including an index mismatched liquid optically clear adhesive.
However, Furiya et al. discloses (see e.g. page 6, first full paragraph and page 7, first full paragraph):
wherein the diffuser disposed between the first display unit and the second display unit comprises a surface diffuser film including an index mismatched liquid optically clear adhesive.
Given the teachings of Furiya et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Song et al. and Bohannon, with wherein the diffuser disposed between the first display unit and the second display unit comprises a surface diffuser film including an index mismatched liquid optically clear adhesive.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.(US 2011/0164207 A1) in view of Bohannon (US 5,299,039) and further in view of Ouderkirk et al. (US 2001/0008464 A1).
In regard to claim 9, Arai et al. discloses
a display system comprising:
 a backlight 300; 
a first display unit 200 disposed proximate to the backlight 300, wherein the first display unit 200 includes an upper substrate 210, a liquid crystal layer 230 cooperating with the upper substrate 210, a lower substrate 220 disposed opposite the upper substrate 210 and cooperating with the liquid crystal layer 230 and at least one reflective polarizer 260 cooperating with one or more of the upper substrate 220 and the lower substrate of the first display unit 200;
 a second display unit 100 disposed proximate to the first display unit 200, wherein the second display unit 100 includes an upper substrate 120, a thin film transistor (TFT) display layer 130 cooperating with the upper substrate 120, a lower substrate 110 disposed opposite the upper substrate 120 and cooperating with the TFT display layer 130 and at least one linear 26WO 2020/176465PCT/US2020/019635 polarizer 150 cooperating with one or more of the upper substrate and the lower substrate 110 of the second display unit 100; 
a diffuser 270 disposed between the first display unit 200 and the second display unit 100; and
wherein the at least one reflective polarizer 260 of the first display unit 200 includes a first reflective polarizer 260 having a body including an upper surface and an opposing lower surface that cooperates with the upper substrate of the first display unit 200, 
a second reflective polarizer 240 having a body including an upper surface cooperating with the lower substrate of the first display unit 200 and an opposing lower surface.
Arai et al. fails to disclose
a microcontroller for communicating with one or more of the backlight, the first display unit, and the second display unit; 
wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state; and 
an anti- reflection film disposed on a rear surface of the second reflective polarizer.
However, Bohannon discloses
a microcontroller used to control multiple liquid crystal panels (see e.g. Column 7, lines 13-21).  One of ordinary skill in the art would recognize utilizing such a microcontroller for controlling the backlight, the first display unit, and the second display unit and to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state, as it is known in the art to control the display layers using a variety of controller types.
Given the teachings of Bohannon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al. with a microcontroller for controlling the backlight, the first display unit, and the second display unit; wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state.
Doing so would provide a means for controlling the image that is projected toward the user of the device.
Arai et al., in view of Bohannon, fails to disclose
an anti- reflection film disposed on a rear surface of the second reflective polarizer.
However, Ouderkirk et al. discloses using an anti-reflection coating on reflective polarizers (see e.g. paragraph [0088]).
Given the teachings of Ouderkirk et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Bohannon, with an anti- reflection film disposed on a rear surface of the second reflective polarizer.
Doing so would prevent unwanted losses due to surface reflections.
In regard to claim 11, Arai et al. discloses the limitations as applied to claim 9 above, and
wherein the diffuser 270 is arranged to provide a light profile transition for the light transmitted through the first display unit 200.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.(US 2011/0164207 A1) in view of Bohannon (US 5,299,039) in view of Ouderkirk et al. (US 2001/0008464 A1) and further in view of Tsuda et al. (US 2012/0008213 A1).
In regard to claim 10, Arai et al., in view of Bohannon and Ouderkirk et al., disclose the limitations as applied to claim 9 above, but fail to disclose
wherein the anti-reflection film comprises a moth-eye-type antireflection film.
However, Tsuda et al. discloses (see e.g. abstract):
wherein the anti-reflection film comprises a moth-eye-type antireflection film.
Given the teachings of Tsuda et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Bohannon and Ouderkirk et al., with wherein the anti-reflection film comprises a moth-eye-type antireflection film.
Doing so would provide an art recognized equivalent means of achieving an antireflection film. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.(US 2011/0164207 A1) in view of Bohannon (US 5,299,039) in view of Ouderkirk et al. (US 2001/0008464 A1) and further in view of Konuma (US 2017/0329160 A1).
In regard to claim1 2, Arai et al., in view of Bohannon and Ouderkirk et al., discloses the limitations as applied to claim 9 above, but fail to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises a base plastic film including a light scattering agent.
However, Konuma discloses (see e.g. paragraph [0088]):
wherein the diffuser comprises a base plastic film including a light scattering agent.
Given the teachings of Konuma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Bohannon and Ouderkirk et al., with wherein the diffuser disposed between the first display unit and the second display unit comprises a base plastic film including a light scattering agent.	Doing so would provide an art recognized equivalent for providing a diffusing property.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.(US 2011/0164207 A1) in view of Bohannon (US 5,299,039) in view of Ouderkirk et al. (US 2001/0008464 A1) and further in view of Hao et al. (US 9,960,389 B1).
In regard to claim 13, Arai et al., in view of Bohannon and Ouderkirk et al., discloses the limitations as applied to claim 9 above, but fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises an optically clear adhesive infused with diffusion beads.
However, Hao et al. discloses (see e.g. Column 29, lines 1-12):
wherein the diffuser comprises an optically clear adhesive infused with diffusion beads.
Given the teachings of Hao et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device of Arai et al., in view of Bohannon and Ouderkirk et al., with wherein the diffuser disposed between the first display unit and the second display unit comprises an optically clear adhesive infused with diffusion beads.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.(US 2011/0164207 A1) in view of Bohannon (US 5,299,039) in view of Ouderkirk et al. (US 2001/0008464 A1) and further in view of in view of Dozeman et al. (US 2019/0270411 A1).
In regard to claim 14, Arai et al., in view of Bohannon and Ouderkirk et al., discloses the limitations as applied to claim 9 above, but fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises a liquid optically clear adhesive infused with diffusion beads.
However, Dozeman et al. discloses (see e.g. paragraph [0003]):
wherein the diffuser comprises a liquid optically clear adhesive infused with diffusion beads.
Given the teachings of Dozeman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Bohannon and Ouderkirk et al., wherein the diffuser disposed between the first display unit and the second display unit comprises a liquid optically clear adhesive infused with diffusion beads.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.(US 2011/0164207 A1) in view of Bohannon (US 5,299,039) in view of Ouderkirk et al. (US 2001/0008464 A1) and further in view of Leu et al. (US 2005/0140258 A1).
In regard to claim 15, Arai et al., in view of Bohannon and Ouderkirk et al., discloses the limitations as applied to claim 9 above, but fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-sparkle film based on diffraction grating structures.
However, Leu et al. discloses (see e.g. paragraph [0010]):
wherein the diffuser comprises an anti-sparkle film based on diffraction grating structures.
Given the teachings of Leu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Bohannon and Ouderkirk et al., with wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-sparkle film based on diffraction grating structures.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.(US 2011/0164207 A1) in view of Bohannon (US 5,299,039) in view of Ouderkirk et al. (US 2001/0008464 A1) and further in view of Furiya et al. (WO 2009/107536).
In regard to claim 16, Arai et al., in view of Bohannon and Ouderkirk et al., discloses the limitations as applied to claim 9 above, but fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-glare polarizer film including an index mismatched liquid optically clear adhesive.
However, Furiya et al. discloses (see e.g. page 6, first full paragraph and page 7, first full paragraph):
wherein the diffuser comprises an anti-glare polarizer film including an index mismatched liquid optically clear adhesive.
Given the teachings of Furiya et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Bohannon and Ouderkirk et al., with wherein the diffuser disposed between the first display unit and the second display unit comprises an anti-glare polarizer film including an index mismatched liquid optically clear adhesive.
Doing so would provide an art recognized equivalent for providing a diffusing property.
In regard to claim 17, Arai et al., in view of Bohannon and Ouderkirk et al., discloses the limitations as applied to claim 9 above, but fails to disclose
wherein the diffuser disposed between the first display unit and the second display unit comprises a surface diffuser film including an index mismatched liquid optically clear adhesive.
However, Furiya et al. discloses (see e.g. page 6, first full paragraph and page 7, first full paragraph):
wherein the diffuser disposed between the first display unit and the second display unit comprises a surface diffuser film including an index mismatched liquid optically clear adhesive.
Given the teachings of Furiya et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al., in view of Bohannon and Ouderkirk et al., with wherein the diffuser disposed between the first display unit and the second display unit comprises a surface diffuser film including an index mismatched liquid optically clear adhesive.
Doing so would provide an art recognized equivalent for providing a diffusing property.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2011/0164207 A1) in view of Bohannon (US 5,299,039) .
In regard to claim 18, Arai et al. discloses a display system comprising: 
a backlight 300; 
a first display unit 200 disposed proximate to the backlight 300; 
a second display unit 100 disposed proximate to the first display unit 200; 
a diffuser 270 disposed between the first display unit 200 and the second display unit 100.
Arai et al. fails to disclose
a microcontroller for communicating with one or more of the backlight, the first display unit, and the second display unit; 
wherein the microcontroller is configured to execute instructions to adjust the first display unit between a first transmissive state and a second transmissive state.
However, Bohannon discloses
a microcontroller used to control multiple liquid crystal panels (see e.g. Column 7, lines 13-21).  One of ordinary skill in the art would recognize utilizing such a microcontroller for controlling the backlight, the first display unit, and the second display unit and to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state, as it is known in the art to control the display layers using a variety of controller types.
Given the teachings of Bohannon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Arai et al. with a microcontroller for controlling the backlight, the first display unit, and the second display unit; wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state.
Doing so would provide a means for controlling the image that is projected toward the user of the device.
In regard to claim 19, Arai et al. discloses the limitations as applied to claim 18 above, and
wherein the diffuser 270 is arranged to provide a light profile transition for the light transmitted through the first display unit 200.
In regard to claim 20, Arai et al. discloses the limitations as applied to claim 19 above, and
reflective polarizer 240 or 260 positioned between the second display unit 100 and the backlight 300. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871